

Exhibit 10.3


NEWFIELD EXPLORATION COMPANY


2017 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
This Restricted Stock Agreement (this “Agreement”) is made this [__] day of
[_____], 2017 (the “Grant Date”), by and between Newfield Exploration Company
(the “Company”) and [_____] (“Director”).
1.    GRANT.
(a)
Shares. Pursuant to the Company’s 2017 Omnibus Incentive Plan, as the same may
be amended and restated from time to time (the “2017 Plan”), and this Agreement,
[____] shares of Stock (the “Restricted Stock”) are granted to Director as of
the Grant Date as hereinafter provided in Director’s name subject to certain
restrictions described herein.

(b)
Issuance of Restricted Stock. The shares of Restricted Stock will be issued upon
acceptance hereof by Director.

(c)
Plan Documents Incorporated. Director acknowledges receipt of a copy of the 2017
Plan, and agrees that this grant of Restricted Stock shall be subject to all of
the terms and provisions thereof. Unless otherwise specified, capitalized terms
used but not defined herein will have the meanings set forth in the 2017 Plan.

2.
RESTRICTED STOCK. Director hereby accepts the Restricted Stock and agrees with
respect thereto as follows:

(a)
Forfeiture Restrictions. Except as may be otherwise provided in Section 6(d) of
the 2017 Plan, (i) the Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of to the extent
then subject to the Forfeiture Restrictions; and (ii) in the event of
termination of Director’s service for any reason other than (A) due to death or
Disability, or (B) following Director’s completion of the current term of
office, where (x) with the approval of the Nominating and Corporate Governance
Committee of the Board, Director chooses to not stand for re-election at the
next annual meeting of the stockholders, (y) the Nominating and Corporate
Governance Committee of the Board does not nominate Director to stand for
re-election at the next annual meeting of the stockholders, or (z) Director is
not re-elected at the next annual meeting of stockholders, then, Director shall,
for no consideration, forfeit to the Company all Restricted Stock to the extent
then subject to the Forfeiture





1
    

--------------------------------------------------------------------------------







Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender shares to the Company upon termination of Director’s service are
herein referred to as “Forfeiture Restrictions.” The Forfeiture Restrictions
shall be binding upon and enforceable against any transferee of Restricted
Stock. For purposes of this Agreement, “Disability” means Director is unable to
engage in the essential functions of Director’s role with the Company (after
accounting for reasonable accommodation, if applicable) by reason of any
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, which
determination may be made by a physician selected or approved by the Committee
and, in this respect, Director shall submit to an examination by such physician
upon request by the Committee.
(b)
Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to
the Restricted Stock on the one year anniversary of the Grant Date, provided
that the lapse conditions described below have been satisfied (the “Lapse
Date”). The Forfeiture Restrictions shall lapse as provided above only if
Director has remained a director of the Company continuously from the Grant Date
through the Lapse Date; provided, however, that if, prior to the Lapse Date, (i)
Director terminates service as a director (A) by reason of death or Disability,
or (B) following Director’s completion of the current term of office, where (x)
with the approval of the Nominating and Corporate Governance Committee of the
Board, Director chooses to not stand for re-election at the next annual meeting
of the stockholders, (y) the Nominating and Corporate Governance Committee of
the Board does not nominate Director to stand for re-election at the next annual
meeting of the stockholders, or (z) Director is not re-elected at the next
annual meeting of stockholders, or (ii) a Change in Control occurs, then, in
each case, the Forfeiture Restrictions on all Restricted Stock issued to
Director shall immediately lapse as of the date of his or her termination of
service as a director or as of the date of the Change in Control, as applicable.
To the extent that the lapse conditions are not satisfied, Director shall
automatically for no consideration forfeit and surrender to the Company all of
the Restricted Stock that are then subject to Forfeiture Restrictions.

(c)
Rights as a Stockholder. Shares of Restricted Stock may be evidenced by the
issuance of a stock certificate (electronic or physical), pursuant to which
Director shall have voting rights and the right to receive dividends, and which
shall be registered in the name of Director and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to the Restricted
Stock. The Company shall retain custody of any stock certificate until the
Forfeiture Restrictions lapse. The Company may require Director to execute and
deliver a stock power, in blank, with respect to the Restricted Stock, and the
Company may exercise such stock power in the event of forfeiture. Promptly upon
the lapse of the Forfeiture Restrictions without forfeiture, the Company shall
cause a new





2
    

--------------------------------------------------------------------------------







certificate or certificates to be issued without legend in the name of Director
and deliver such stock certificate to Director. Notwithstanding anything in this
Section 2(c) to the contrary, dividends with respect to the Restricted Stock
shall be subject to Forfeiture Restrictions to the same extent as the Restricted
Stock and shall be paid to Director, to the extent not forfeited, within [30]
days of the Lapse Date (or such earlier date that the shares of Restricted Stock
vest in accordance Section 2(b) hereof).
3.
SECURITIES LAWS. Director agrees to be bound by such provisions as the Company
may require to the end that the issuance by the Company or the sale by Director
of any Stock that is the subject of this Agreement shall be in compliance with
the applicable securities laws.

4.
COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse of
Director in any of the Restricted Stock shall be subject to all the terms,
conditions and restrictions of this Agreement, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Director’s interest in such Restricted Stock to be so forfeited and surrendered
pursuant to this Agreement.

5.
TAX WITHHOLDING AND TAX ELECTION. To the extent the issuance of the Restricted
Stock or the lapse of Forfeiture Restrictions results in the receipt of
compensation by Director, the Company is authorized to withhold from any cash
compensation then or thereafter payable to Director any tax payable or required
to be withheld by reason of the receipt of compensation resulting from the
issuance of shares or the lapse of Forfeiture Restrictions. Alternatively,
Director may authorize the Company to retain or withhold sufficient shares of
Restricted Stock otherwise receivable by Director from the Company with respect
to Restricted Stock or may deliver to the Company sufficient shares of Stock to
enable the Company to satisfy any such withholding or other tax obligation. If
Director makes the election authorized by section 83(b) of the Code, Director
shall submit to the Company a copy of the statement filed by Director to make
such election.

6.
BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Director.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunder duly authorized, and Director has executed this Agreement,
all as of the date first above written.














3
    

--------------------------------------------------------------------------------







NEWFIELD EXPLORATION COMPANY




By:                         
Name:
Title:




    
                        
[Name]
Director


  




4
    